Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (10345437) in view of Zhang (LOAM: Lidar Odometry and Mapping in Real-time).
Referring to claims 1, 8, and 15, Russell shows a method comprising:  Collecting point cloud data including data representing at least one of an inclination angle, an azimuth angle, a range, or a relative speed (see column 25 line 60-61), producing, based on the point cloud data, a velocity vector for a vehicle (see column 26 lines 1-3), revising the point cloud data using the velocity vector to correct for a velocity of the vehicle (see column 26 line 13-14 note the skew is corrected based on the relative velocity that is determined by the velocity vector determined by the point cloud). 
However Russell does not specifically show using the LIDAR system to produce, based on the point cloud data, a velocity vector for the vehicle, and using the LIDAR system to revise the point cloud data using the velocity vector to correct for a velocity of the vehicle.    

Referring to claims 2, 9, and 16, Russell shows velocity vector is a translation velocity vector or a rotational velocity vector (see column 25 line 60-65 note the translation velocity vector is determined based on lateral skew).
Referring to claims 3, 10, and 17, the combination of Russell and Zhang shows producing the velocity vector comprises:

Producing, by the LIDAR system, a first velocity vector based on the point cloud data:
Identifying, by the LIDAR system, errors in the point cloud data attributable to the velocity of the vehicle: and correcting, by the LIDAR system, the velocity vector for the vehicle based on the identified errors:

Referring to claims 4, 12, and 18, the combination of Russell and Zhang shows extracting, by the LDIAR system, from the revised point cloud data, stationary features or moving features (see column 26 line 24-28 note the relative velocity can indicate if the object is rapidly increasing its speed and direction toward the vehicle).
Referring to claims 5 and 11, the combination of Russell and Zhang shows correlating, by the LIDAR system, the stationary features from the revised point cloud data with a set of previously-stored stationary features (see column 25 lines 35-40 note the classification of objects).

Referring to claims 6, 13, and 19, the combination of Russell and Zhang shows the LIDAR system comprises a plurality of sensors, and the method further comprises storing, by the LIDAR system, configuration data that indicates a moment arm relative to a center of rotation of the vehicle for a sensor of the plurality of sensors (see figure 3B Ref 372a-372g note the orientation of the sensors and the 360 degree view around the vehicle inherently centers the generated point cloud on the vehicle).  Russell obviously teaches configuration data that indicates a moment arm relative to a center of rotation of the vehicle because this is a well known calibration process that allows stitching the various 3D point clouds together as taught by Russell (see column 12 lines 57-65). 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.